DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “the plug structure overlaps the driving transistor.”  Applicant’s originally filed specification discloses first contact plugs P1 can directly contact the driving transistor, but when the peripheral region does not overlap the cell region.  When the peripheral region does not overlap the cell region, there is no connection wire between the cell stacked structure and the peripheral circuit and the plug structure does not overlap the driving transistor.  Therefore, the plug structure overlaps the driving transistor, as required by claim 3, is new matter.
Claim 19 recites “the contact plugs overlap the driving transistor.”  Similar to claim 3, this recitation is considered new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11-15 and 17 of U.S. Patent No. 10,930,667, hereinafter, referred to as ‘667, in view of Jee et al. (U.S. Pub. 2015/0372000). 
Claims 1 and 3:  ‘667 discloses a semiconductor device, comprising:
a peripheral circuit;
a cell stacked structure including interlayer insulating layers and conductive patterns alternately stacked over the peripheral circuit; 
first insulating layers disposed on same layers as the interlayer insulating layers of the cell stacked structure, respectively;
second insulating layers between the first insulating layers, wherein the second insulating layers are disposed on same layers as the conductive patterns of the cell stacked structure, respectively;
a connection wire extends under the first insulating layers and the second insulating layers; and
a plug structure penetrating the first insulating layers and the second insulating layers and coupled to the connection wire, 
wherein the peripheral circuit includes a driving transistor formed on a substrate (claim 1).
‘667 does not disclose the connection wire is between the cell stacked structure and the peripheral circuit, and wherein the plug structure overlaps the driving transistor.
Jee et al., however, discloses the connection wire (leftmost 125; Fig. 4, paragraph 52) is between the cell stacked structure (140 and 150; Fig. 4, paragraph 64) and the peripheral circuit (120; Fig. 4, paragraph 80) , and wherein the plug structure (189; Fig. 4, paragraph 80) overlaps the driving transistor (120) in order to provide an effective current path to the driving transistor (paragraph 80).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify claims 1-8 and 10 of ‘667 with the disclosure of Jee et al. to have made the connection wire extends under the first insulating layers and the second insulating layers, and wherein the plug structure overlaps the driving transistor in order to provide an effective current path to the driving transistor.
Claim 2:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 1, and ‘667 further discloses the peripheral circuit includes a driving transistor formed on a substrate, and
wherein the cell stacked structure overlaps the driving transistor (claim 1).
Claim 4:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 1, and ‘667 discloses further comprising: 
a channel layer penetrating the cell stacked structure; 
a channel contact plug disposed above the cell stacked structure and coupled to the channel layer; 
a cell metal wire coupled to an upper surface of the channel contact plug; and 
a peripheral metal wire coupled to an upper surface of the plug structure and arranged on a same layer as the cell metal wire (claim 2).
Claim 5:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 4, and ‘667 further discloses the plug structure includes first and second contact plugs shorter than the channel layer stacked on each other (claim 3).
Claim 6:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 5, and ‘667 further discloses the second contact plug is formed of a different conductive material from the first contact plug (claim 4).
Claim 7:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 5, and ‘667 further discloses each of the first and second contact plugs has a portion parallel to the cell stacked structure (claim 5)
Claim 8:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 1, and ‘667 further discloses the first contact plug is coupled to an upper surface of the connection wire and extends toward the second contact plug, and 
wherein the second contact plug is coupled to an upper surface of the first contact plug and extends to contact the peripheral metal wire (claim 6). 
Claim 9:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 8, and ‘667 further discloses the second contact plug is formed of a same conductive material as the channel contact plug (claim 7).
Claim 10:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 1, and ‘667 discloses further comprising: 
a common source line disposed between the cell stacked structure and the connection wire, and contacting the channel layer; and 
a memory layer extending along an interface between the cell stacked structure and the channel layer (claim 8). 
Claim 11:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 1, and ‘667 further discloses the plug structure includes at least one of silicon germanium and carbon (claim 10).
Claims 12 and 19:  ‘667 discloses a semiconductor device, comprising: 
a peripheral circuit; 
at least two groups of cell stacked structures stacked in a first direction over the peripheral circuit; 
a connection wire;  
at least two contact plugs coupled to the connection wire, wherein the at least two contact plugs are stacked in the first direction; and 
at least two groups of peripheral stacked structures and penetrated by the at least two contact plugs,
wherein the at least two contact plugs include a lower contact plug formed of a conductive material having an etch selectivity against material layers of the peripheral stacked structures, and
wherein an interface between the at least two groups of the cell stacked structures and an interface between the at least two contact plugs are arranged at a same height,
wherein the peripheral circuit includes a driving transistor formed on a substrate (claim 11).
‘667 does not disclose the connection wire is between the at least two groups of cell stacked structures and the peripheral circuit, the connection wire above the peripheral circuit, the at least two groups of peripheral stacked structure stacked over the peripheral circuit, and wherein the plug structure overlaps the driving transistor.
Jee et al., however, discloses the connection wire (leftmost 125; Fig. 4, paragraph 52) is between the at least two groups of cell stacked structures (upper and lower portions of 140 and 150; Fig. 4, paragraph 64) and the peripheral circuit (120; Fig. 4, paragraph 80), the connection wire (125) is above the peripheral circuit (120), the at least two groups of peripheral stacked structure (upper and lower portions of 140 and 150) stacked over the peripheral circuit (120), and wherein the plug structure (189; Fig. 4, paragraph 80) overlaps the driving transistor (120) in order to provide an effective current path from the driving transistor to the cell stacked structure (paragraph 80).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify claims 11-15 and 17 of ‘667 with the disclosure of Jee et al. to have made the connection wire is between the at least two groups of cell stacked structures and the peripheral circuit, the connection wire above the peripheral circuit, the at least two groups of peripheral stacked structure stacked over the peripheral circuit, and wherein the plug structure overlaps the driving transistor in order to provide an effective current path from the driving transistor to the cell stacked structure.
Claim 13:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 12, and ‘667 further discloses the lower contact plug includes at least one of silicon germanium and carbon (claim 17).
Claim 14:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 12, and ‘667 discloses further comprising: 
a channel layer penetrating the cell stacked structures; 
a channel contact plug disposed above the cell stacked structures and coupled to the channel layer;  
a cell metal wire coupled to an upper surface of the channel contact plug; and 
a peripheral metal wire arranged on a same layer as the cell metal wire, 
wherein the contact plugs further include an uppermost contact plug between the peripheral metal wire and the lower contact plug (claim 12). 
Claim 15:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 14, and ‘667 further discloses the uppermost contact plug extends from a bottom surface of the peripheral metal wire toward the lower contact plug to have a length greater than that of the channel contact plug (claim 13).
Claim 16:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 14, and ‘667 further discloses the uppermost contact plug is formed of a same conductive material as the channel contact plug (claim 14).
Claim 17:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 14, and ‘667 discloses further comprising: 
a common source line disposed between the cell stacked structures and the connection wire, and contacting the channel layer; and 
a memory layer extending along interfaces between the cell stacked structures and the channel layer (claim 15).
Claim 18:  ‘667 in view of Jee et al. discloses the semiconductor device of claim 12, and ‘667 further discloses the peripheral circuit includes a driving transistor formed on a substrate, and 
wherein the cell stacked structures overlap the driving transistor (claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815